DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17, 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The term “essentially” modifying “fixes” in claims 17, 29 makes combined claimed features elusive, vague and indefinite. 
The definitions in ¶¶ 8-12 in the publication are noted. Ranges disclosed in the publication would provide better clarity if recited in the claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 14-20,22-32,34-39 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gaulard et al (US 2016/0219651).
Gaulard discloses for claim 14: 14. (New) A household appliance device, comprising: a base unit 100,14; a planar unit 22; and a fixing unit 12,10,18,20,34,336,32 configured to at least partially fix the planar unit to the base unit (fig 1) such that in an assembled state the fixing unit allows restricted movement at least of a part of the planar unit relative to the base unit in a direction of movement at least essentially parallel to a main plane of extension of the planar unit(fig 1,3, slots 38 correspond to direction of movement parallel to the main extension plane of the planar unit for thermal expansion ¶35): wherein the planar unit includes a plurality of first stop elements distributed over the planar unit, and the fixing unit includes a plurality of second 
The heating element 10 comprises a through hole, that is, the first stop element. Some of the through holes are penetrated by studs 18, 18’, 18’’, that is, to the second stop element, of the cooking wall 12 to secure the heating element to the wall. The through holes or orifices 32,40,44,46, thermal expansion slots 38 and studs 18 act together to restrict movement of the heating element 10 as shown in fig 7,8  (¶101) and distribute stress and ensure uniform heating.

The references are in the same field of endeavor and addresses the same or similar problem as that of the claimed invention. The reference avoids the occurrence of a decreasing heating efficiency of the household appliance device from stresses occurring in components of the device due to heating. 
15. (New) The household appliance device of claim 14, wherein a maximum movement path of the part of the planar unit relative to the base unit in the direction of movement amounts to at least 1 mm(fig 3,7,8,implicit,conventional).  The fixing unit allows limited movement of heating element 10 relative to cooking wall 12 in a direction of movement parallel to the main extension plane of the heating element using slots 38 to maintain relative motion of the planar unit and the bottom unit to at least 1 mm so that maximum movement path of the face like unit can be set relative to the base unit for practical use.
16. (New) The household appliance device of claim 14, wherein in the assembled state the fixing unit allows a restricted movement of at least a first further part of the planar unit relative to the base unit in a further direction of movement at least essentially parallel to the main 
17. (New) The household appliance device of claim 16, wherein in the assembled state the fixing unit at least essentially fixes a second further part of the planar unit relative to the base unit(fig1-3).  The fixing unit fixes the second part of the face -shaped unit to the bottom unit using bolts 18, nuts 20, screws and second holes 40.
18. (New) The household appliance device of claim 14, wherein the fixing unit is configured to fix the planar unit to the base unit in a fixing direction oriented perpendicularly to the main plane of extension of the planar unit(fig 1-2). See ¶¶ 71, 72 showing the fixing unit fixes the planar unit to the bottom unit along bolts 18, 18’, and 18’’ extending perpendicularly or at right angles to the bottom unit which corresponds to a fixing direction perpendicular to the main extension plane of the planar unit. 
19. (New) The household appliance device of claim 14, wherein the fixing unit is made at least partially of electrically insulating material(¶ ¶76,82). Pressure washers 34 and insulating watchers 36, for example made of Mica, that is, electrical heat insulating material, or penetrated by each bolt 18 and inserted between the nut 20 and the heating element 10. 
20. (New) The household appliance device of claim 14, wherein the fixing unit is embodied at least partially in one piece with the base unit(¶71).  The fixing unit is formed by studs 18, 18’, 18’’. These studs are connected to the cooking wall at one end, for example, by 
22. (New) The household appliance device of claim 14, wherein the plurality of first stop elements are arranged at a distance from each other and configured differently as regards size, shape and/or orientation(fig 1-5). ¶¶ 81-87. The heating element 10 comprises for first holes 32, a second hole 40, that is the first stop element. These first holes 32 are located on four corners of a rhombohedral shape. The second holes 40 are located substantially in the center of the heating element 10, corresponding to a plurality of holes arranged space depart from each other. The fixing unit fixes the first portion of the planar unit to the bottom unit through the first hole 32. The fixing unit fixes the second part of the face-shaped unit at least substantially to the base unit through the second aperture 40. Consequently, the first stop element is constituted differently in orientation. The first stop element is different in size, shape and orientation. The heating element 10 comprises for first holes 32, a second hole 40 corresponding to the first stop element. These first holes 32 are located on four corners of a rhombohedral shape. The second holes 40 are located substantially in the center of the heating element 10, that is, to a plurality of holes arranged space depart from each other. The fixing unit fixes the first part of the planar unit to the bottom unit through the first holes 32, while the fixing unit fixes the second part of the planar unit to the bottom unit through second hole 40. The first stop element is different in orientation. This achieves a different restricted movement of the first and second part of the planar unit and the bottom unit by the stop element. The size, shape and size of the stop elements provides the first and second portions of the planar unit. First holes 32 have a  diameter greater than the width of the slots 38.

24. (New) The household appliance device of claim 14, wherein the planar unit is embodied as a heating unit 10(¶¶ 74,73,70,69,68). Heating element 10 has two portions, a substrate 24 and a multilayer structure defining at least one thick layer type resistive strip 26. When current is applied, heated resistive strip 26, the heating unit, is used to transfer heat the substrate 24. The substrate then transfers at least a portion of this heat to the cooking wall 12 by interface 22. 
25. (New) The household appliance device of claim 14, further comprising a temperature sensor 48, which is connected to the fixing unit(fig 1,2,5).  The connector 42 has three parallel through holes 50, 50’, 50’’. The central bore 50 of the connector 42 is aligned with the second bore 40 of the heating element 10 for passage by the central stud 18’. The stud 18’receives a nut 20’, a fixing unit, supported on the connector. The other hole of the last 50’’is aligned with the third hole 44. It accommodates a temperature sensor 48 passing through the aperture 44. The temperature sensor is pressed against the bottom surface 16 of cooking wall 12 by compression spring 52.
26. (New) A household appliance, comprising a household appliance device, said household appliance device comprising a base unit, a planar unit, and a fixing unit configured to at least partially fix the planar unit to the base unit such that in an assembled state the fixing unit allows restricted movement at least of a part of the planar 6Attorney Docket No.: 2016P04759W0US unit relative to the base unit in a 
27. (New) The household appliance of claim 26, wherein a maximum movement path of the part of the planar unit relative to the base unit in the direction of movement amounts to at least 1 mm.  See the rejection of claim 15.

28. (New) The household appliance of claim 26, wherein in the assembled state the fixing unit allows a restricted movement of at least a first further part of the planar unit relative to the base unit in a further direction of movement at least essentially parallel to the main plane of extension of the planar unit, wherein the further direction of movement is different from the direction of movement.  See the rejection of claim 16.

29. (New) The household appliance of claim 28, wherein in the assembled state the fixing unit at least essentially fixes a second further part of the planar unit relative to the base unit.  See the rejection of claim 17.

30. (New) The household appliance of claim 26, wherein the fixing unit is configured to fix the planar unit to the base unit in a fixing direction oriented perpendicularly to the main plane of extension of the planar unit.  See the rejection of claim 18.


 
32. (New) The household appliance of claim 26, wherein the fixing unit is embodied at least partially in one piece with the base unit.  See the rejection of claim 20.
34. (New) The household appliance of claim 26, wherein the planar unit includes a multiplicity of first stop elements which are arranged at a distance from each other and configured differently as regards size, shape and/or orientation. See the rejection of claim 22.
 
35. (New) The household appliance of claim 26, wherein the base unit is embodied as a muffle wall. See the rejection of claim 23. 
36. (New) The household appliance of claim 26, wherein the planar unit is embodied as a heating unit.  See the rejection of claim 24.

37. (New) The household appliance of claim 26, wherein the household appliance device includes a temperature sensor, which is connected to the fixing unit. See the rejection of claim 25.
38. (New) The household appliance device of claim 14, wherein the plurality of first stop elements are arranged at a distance from each other and configured identically as regards size, shape and/or orientation(fig 1,3,7).

39. (New) The household appliance device of claim 38, wherein the plurality of first stop elements are configured with a circular form(fig 1,3,7).
See Harward et al (US 6916801) for a heating element forming a floor surface of a drawer module and a support plate that supports the heating element in the module. The support plate includes a plurality of supports supporting and underside of the heating element. See figure 1 of EP 1213186 shows a snap fitting. See Lomp et al. (US 10342075) showing a plug housing being movable with a defined movement travel in a plane parallel to the service of the coil carrier. The housing has four receiving chambers open at the bottom and having a direction of extent parallel to the insertion direction. Such contact an induction heating coil. Farachi et al (US 2010/0059513) ¶¶18-29. Noda et al (JP 2007134201 supplied by applicant fig 11,12:

    PNG
    media_image1.png
    211
    236
    media_image1.png
    Greyscale

See Jeanneteau et al (US2016/0007414) fig 3-7, ¶¶68-72. Boden et al (EP 1213186) fig 1 with free spaces 8,9.
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any combination of reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
About remarks on page 8, any definitions See ¶¶ 6-13 in the publication. "must be sufficiently clear in the specification that any departure from common usage would be so 
Here description in the specification needs to be explicit: "an inventor may define specific terms used to describe invention, but must do so "with reasonable clarity, deliberateness, and precision" and, if done, must "‘set out his uncommon definition in some manner within the patent disclosure’ so as to give one of ordinary skill in the art notice of the change" in meaning.
 In the brief summary, ¶¶ 5-18, uses recommendations and qualifying description to disclosure so as not to be explicit with reasonable clarity, deliberateness, and precision so as to give one of ordinary skill in the art notice of the change in meaning. 
Regarding remarks on ¶11, a recommendation is made about assembled fixing unit at least essentially fixes a second further part of the planar unit “, in particular in the direction…”  and “"at least essentially fixes" should in particular be understood to mean a fixing in at least one direction with a maximum movement path of at most 0.5 mm, advantageously at most 0.2 mm and particularly preferably at most 0.1 mm.” The phrase and term “in particular” and “should” are equivocal and not explicit or reasonably clear and exclusive. The listed paragraphs contain other examples.
It is suggested to delete the terms “unit” and “element”.
In response to remarks on pages 8-10, claim language has been interpreted under §112(f) and limited to linked corresponding structure in applicant’s specification as best understood .  Here applicant’s disclosure does not comply because specific terms used to describe invention are not explicit: "an inventor may define specific terms used to describe invention, but must do 
  If applicant’s embodiment shown in fig 8 is being claimed, that is not seen from claim language. A comparison of annotated figures between Gaulard and those of Applicant is suggested.
About remarks on page 10, Applicant appears to be claiming free space around first and second stops to compensate for thermal expansion. Restricted movement for a particular movement is known in the art for reasons set forth in the rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK F CALVETTI whose telephone number is (571)272-5501. The examiner can normally be reached Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FREDERICK F CALVETTI/Examiner, Art Unit 3761                                                                                                                                                                                                        
/JOEL M ATTEY/Primary Examiner, Art Unit 3763